Desmond, J.
(dissenting). Decedent, having had two previous normal pregnancies, was, without any abnormal symptoms, awaiting delivery of her third child in a labor room in defendant’s Brooklyn hospital, under the direction of her own physician and with a nurse employed by defendant in attendance only a few feet away, when decedent, apparently in the throes of a sudden and entirely unanticipated psychosis, threw open the window of the labor room, unhooked the window screen and jumped or fell to her death. The jury has been allowed by its *157verdict to say that the cause of this tragic occurrence was the failure of the hospital to have locks or barriers on the window so as to make egress impossible, and/or the failure of the hospital to provide what is referred to as constant and uninterrupted attendance on, and supervision of, the patient.
There was absolutely nothing in the history, condition or demeanor of Mrs. Flanagan to suggest that she was about to go insane or to attempt suicide, and the malady of “ intrapartum psychosis ”, with which, it is said, she was suddenly attacked, is so exceedingly rare that three Brooklyn obstetricians, in their combined experience of over 300,000 births, had never seen a case thereof, in any of the ten Brooklyn hospitals wherein they attended. At defendant hospital, where more than 25,000 babies had been delivered over a period of years this was the first case of intrapartum psychosis.
There was no proof whatever of any custom or requirement that such labor rooms in hospitals keep their windows barred or locked, and the three obstetricians above referred to all testified that there were no such protections on any such rooms in any of the thirteen large Brooklyn hospitals (defendant’s hospital would make a fourteenth) with which they were familiar. As to constant or uninterrupted attendance or supervision, it is undisputed that decedent was the only patient in the labor room, that on the orders of her own physician she was walking about the room, that there was a qualified nurse assigned to the labor room, and that the leap through the window came when the nurse was momentarily in a small adjoining “ nurses’ station ”, answering the telephone, a few (perhaps fifteen) feet away from the patient. Decedent’s physician, who was at the hospital at the time awaiting this birth, testified that such nursing attendance was adequate, and that it was entirely proper for the nurse to answer the telephone. It is undisputed that the nurse, although an employee of defendant, was bound to, and did, obey all the orders of decedent’s physician. That physician, as well as a nursing expert called by plaintiff, testified that it is adequate nursing attendance to a woman in labor, for the nurse to remain within calling distance, as this nurse did. Another obstetrician testified, for plaintiff, that, at several Manhattan hospitals which he visits, nursing attendance on patients in labor rooms is constant and uninterrupted; he ques*158tioned the wisdom of this decedent’s physician in allowing her to be ambulatory, but admitted that the attending physician was in full control, and that the nurse had to do as that physician commanded.
I am unable to see how, on this proof, a finding of a breach of duty by this hospital can be sustained.
The judgment should be affirmed, and judgment absolute ordered against plaintiff, on her stipulation, with costs.
Lewis, Conway, Dye and Froessel, JJ., concur with Loughran, Ch. J.; Desmond, J., dissents in opinion in which Fuld, J., concurs.
Ordered accordingly. [See 301 N. Y. 684.]